Case: 1:17-cv-00783-WOB-KLL Doc #: 39 Filed: 08/23/19 Page: 1 of 1 PAGEID #: 237

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

CIVIL MINUTES \ r= ( b a
SCHEDULING/STATUS CONFERENCE Cvia te epnen|e
BEFORE THE HONORABLE KAREN L. LITKOVITZ, U.S MAGISTRATE JUDGE

DATE: ¥—-23-(4 Case No. 1:17-cv-783

TIME: 3/00 P wv" Case Title: S&S Holdco v. Three Rivers
COURTROOM DEPUTY: Arthur Hill

LAW CLERK: Lavra Ahern, + Lavra Craty Ceytern)
COURT REPORTER: none present

COURTSMART RECORDING: #

 

 

 

Attorney(s) for Plaintiff(s): Attorney(s) for Defendant(s):
eter Saba — _—_ AV CEE Bickley
Aj { c Simen Svimmevskhy

 

id

 

DOCKET ENTRY/PROCEDURES:

Mattecs d iscussed .

 

 

 

 

 

 

 

Court Order to follow.

Case cont'd for a follow-up status conference

 

Other:

 

 

 
